DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
Response to Amendments
	This office action is responsive to application 16/548,932 and the RCE filed on July 29, 2021.  Claims 1, 5, 7-8, 12, and 14-15 were amended, and claims 6 and 13 were canceled.  Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed in association with the RCE have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 6-8 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the 
Claims 1-3, 5, 7-10, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439, “Raduchel” in view of Paul et al. (US 2014/0201541, “Paul”) and Hardjano (US 6,363,481, “Hardjano”), and further in view of Wright et al. (US 2018/0367298, “Wright”).
Regarding Claim 1
A method (Fig. 21, ¶¶ [0379]-[0397]) conducted by a server (Fig. 1A, ¶¶ [0051], [0385], i.e., “record storage systems 140, 150, and 160” act as a sever) that secretly shares (Fig. 21, ¶ [0382], “In an exemplary embodiment, the electronic medical record can be split using a (k, n) threshold scheme, as described by Shamir…,” i.e., Shamir’s algorithm allows for the secretly shar[ing] of documents) an electronic document (Fig. 21, ¶ [0380], “The user electronic device 130 accesses the complete electronic medical record file, or multiple files, from the record storage system 140 (2110).”) between computers (Fig. 1A, ¶¶ [0047]-[0048], e.g., computers 140, 150, and 160, and electronic device 130) via a computer network (Fig. 1A, ¶¶ [0047]-[0048]), comprising: retrieving, by the server (Fig. 1A, ¶¶ [0051], [0385]), the electronic document (Fig. 21, ¶ [0380]); 
splitting, by the server, the electronic document into of …1 shares via an electronic representation of a secret sharing algorithm (Fig. 21, ¶ [0382], “The user electronic device 130 can split the electronic medical record file into fragments (2130). In an exemplary embodiment, the electronic medical record can be split using a (k, n) threshold scheme, as described by Shamir…”); 
2 …; and 
publishing, by the server, the secret shares via the required number of the different blockchains (Fig. 21, ¶ [0385], “The user electronic device 130 distributes the electronic medical record fragments [as shares] to storage (2160),” where the publishing occurs via the blockchains as disclosed by Wright) sent via the computer network to the computers (Fig. 1A, ¶ [0387], “In an alternative embodiment, the user electronic device 130 can transmit fragment storage location data and parameter/instruction data [via the “network 110”] so the recipient electronic device 180 [as one of the computers] can aggregate the fragments back into the electronic medical record.”).
Raduchel doesn’t disclose
	1 … secret shares …
	2 determining, by the server, a required number of different blockchains for publishing the secret shares based on a maximum number of the secret shares that are permissibly integrated into any one of the different blockchains; 
Paul, however, discloses
	1 … secret shares … (¶ [0064], “The Shamir's secret sharing algorithm provides [secret shares and] a way to divide some data D (e.g., the safe combination) into n pieces D1, . . . Dn in such a way that knowledge of any k or more Di pieces makes D easily computable,” i.e., because n need not be 1, n can be greater than 1 and thereby each recipient can received secret shares, e.g., D1, D2, and D3 (and when the document is split into shares according to Raduchel))
Hardjono, however, discloses
	2 determining, by the server (of Raduchel Fig. 1A, ¶¶ [0051], [0385]), a required number …a for publishing the secret shares (of Paul ¶ [0064]) based on a maximum number of the secret shares that are permissibly integrated into any one of the different blockchains (Col. 7:31-35, “In alternate embodiments of the present invention, the n shares are distributed to fewer than n databases, with some databases storing multiple shares. However, it should be noted that secure storage of the original block of data is increased by using at least n databases,” i.e., because the number of shares distributed exceeds the “n databases,” multiple shares are stored on at least one database, with the database with the most shares possessing a maximum number of … shares; and “some databases” correspond to a number of “sites” or “nodes,” and where the “some databases” correspond to “blockchains” as disclosed by Wright);
Wright, however, discloses
	a …of different blockchains… (¶ [0002], “The nodes may be associated with, for example, … peer-to-peer ledger (i.e. blockchain);” see also ¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain”)
	Regarding the combination of Raduchel and Paul, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel to have included the shares feature of Paul. One of ordinary skill in the art would have been motivated to incorporate the shares feature of Paul because Raduchel discusses the use of Shamir’s secret sharing technique, see Raduchel ¶ [0382], and Paul teaches consideration of a sharing option, “low, medium, and high,” see Paul ¶ [0032], that advantageously provides a system with greater flexibility by allowing a user to weigh the necessary degree of security against the computational cost of implementing that degree of security.

	Regarding the combination of Raduchel-Paul-Hardjano and Wright, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel-Paul-Hardjano to have included the blockchain feature of Wright. One of ordinary skill in the art would have been motivated to incorporate the blockchain feature of Wright because teaches that “cryptography involves techniques for secure storage of sensitive data as well as its communication between two or more nodes,” see Wright ¶ [0002], and the use of blockchains (and the use of cryptographic hashes) increases the security of communication between the “nodes” as disclosed in Raduchel. 
Regarding Claim 2
Raduchel in view of Paul and Hardjano, and further in view of Wright (“Raduchel-Paul-Hardjano-Wright”) discloses the method of claim 1, and Raduchel further discloses
further comprising retrieving the electronic representation of the secret sharing algorithm (¶¶ [0371], [0382], “The algorithm for determining the number of output data copies to store can include but is not limited to the previously described Shamir's (k, n) electronic representation that is retriev[ed] in order to split the medical record as illustrated in Fig. 21).
Regarding Claim 3
Raduchel-Paul-Hardjano-Wright discloses the method of claim 1, and Raduchel further discloses
wherein the retrieving of the electronic document further comprises retrieving…1 (Fig. 21, ¶ [0380]).
Wright further discloses
1 …an electronic mortgage application (¶ [0002], “The nodes may be associated with, for example, … a system such as a banking system,” i.e., a banking system includes mortgage application[s]).
Regarding the combination of Raduchel and Wright, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raduchel to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a device that differed from the claimed device by the substitution of some component, and more specifically, Raduchel discloses the security of a medical record that differs from the claimed invention that possesses the security of 
2) the substituted component of the security of the mortgage application was known in the art, as demonstrated by Wright; and
3) one of ordinary skill in the art could have substituted one known element (the security of the mortgage application of Wright) for another (the security of the medical record of Raduchel) and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 5
Raduchel-Paul-Hardjano-Wright discloses the method of claim 1, and Paul further discloses
further comprising integrating the secret shares…1 (¶ [0064], i.e., the secret shares as, e.g., D1, D2, and D3; the Examiner further reminds Applicant of the § 112(b) rejection of claim 5)
Wright further discloses
1 …into the required number of the different blockchains (¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain,” which thus requires the multiple shares to be integrat[ed] into the blockchains).
Regarding the rationale to combine Raduchel and Paul and the rationale to combine Raduchel-Paul and Wright, the rationales to combine are the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.
Regarding Claim 7
Raduchel-Paul-Hardjano-Wright discloses the method of claim 1, and Paul further discloses
further comprising generating a hash value representing a secret share of the secret shares (as disclosed by Paul) by hashing an electronic data representing the secret share (¶ [0061], “To mitigate the risks of data breach, each segment is not only stripped of information identifying the patient (the user) but also encrypted by a key unique to the patient (for example, the public key of the user). To counter data alteration/tampering, the segment also may include integrity check. In one example, a hash code (e.g., a MD5 hash) may be generated for the segment and embedded with the data segment in a manner unknown to an intruder,” i.e., the “segment” represents a share (as electronic data) and it is hashed).
Regarding Independent Claim 8 
With respect to independent claim 8, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 8. Therefore, claim 8 is rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 9-10, 12, and 14
With respect to dependent claims 9-10, 12, and 14, a corresponding reasoning as given earlier for dependent claims 2-3, 5, and 7 applies, mutatis mutandis, to the subject matter of claims 9-10, 12, and 14. Therefore, claims 9-10, 12, and 14 are rejected, for similar reasons, under the grounds set forth for claims 2-3, 5, and 7.
Regarding Independent Claim 15
Raduchel discloses
A memory device storing instructions that when executed by a hardware processor perform operations (Figs. 1 & 7, ¶¶ [0124]-[0125], “The electronic device 740 includes a processor configured to control operations of the electronic device 740 and includes at least one computer-readable storage medium that stores instructions executed by the processor in performing the described processes,” and “Electronic medical records storage systems 710, 720, and 730 may be similar to record storage system 140, 150, and 160 described above with respect to FIG. 1.”), for secretly sharing (Fig. 21, ¶ [0382], “In an exemplary embodiment, the electronic medical record can be split using a (k, n) threshold scheme, as described by Shamir…,” i.e., Shamir’s algorithm allows for the secretly shar[ing] of documents) an electron document (Fig. 21, ¶ [0380], “The user electronic device 130 accesses the complete electronic medical record file, or multiple files, from the record storage system 140 (2110).”), the operations comprising: 
retrieving the electronic document (Fig. 21, ¶ [0380]); 
splitting the electronic document into a number …1 shares via an electronic representation of a secret sharing algorithm (Fig. 21, ¶ [0382], “The user electronic device 130 can split the electronic medical record file into fragments (2130). In an exemplary embodiment, the electronic medical record can be split using a (k, n) threshold scheme, as described by Shamir…”); 
2 …;
3 …; and 
distributing the number NS of the multiple shares via the number NB of the different blockchains according to the share distribution mechanism (Fig. 21, ¶ [0385], shares] to storage (2160),” where the distributing occurs via the blockchains as disclosed by Wright).
Raduchel doesn’t disclose
	1 … Ns of multiple shares…
	2 determining a maximum number NSmax of the number NS of multiple shares permissibly integrated into a blockchain;
	3 determining a number NB of different blockchains based on the number NS of multiple shares and the maximum number NSmax of the number NS of multiple shares permissibly integrated into the blockchain;
Paul, however, discloses
	1 … Ns of multiple shares… (¶ [0064], “The Shamir's secret sharing algorithm provides a way to divide some data D (e.g., the safe combination) into n pieces D1, . . . Dn in such a way that knowledge of any k or more Di pieces makes D easily computable,” i.e., because n need not be 1, n can be greater than 1 and thereby each recipient can received multiple shares, e.g., D1, D2, and D3 cumulatively form N1 (i.e., N1 is the first subset of multiple shares when the document is split into “fragments” as disclosed by Raduchel))
3 determining a number NB …a based on…b (Fig. 3, ¶¶ [0032],  [0043], “Secret Sharing Ratio - X/Y: Indicates the number of storage sites (e.g., nodes) X out of Y sites usable to aggregate the sensitive metadata secret shared by the DV [Data Vaporizer] in order to decode the sensitive metadata,” i.e., the “ratio” is determin[ed] via a share distribution mechanism by each of the NB and NS, where NB and NS correspond to a ;
Hardjano, however, discloses
	2 determining a maximum number NSmax of the number NS of multiple shares permissibly integrated into a blockchain (Col. 7:31-35, “In alternate embodiments of the present invention, the n shares are distributed to fewer than n databases, with some databases storing multiple shares. However, it should be noted that secure storage of the original block of data is increased by using at least n databases,” i.e., because the number of shares distributed exceeds the “n databases,” multiple shares can be integrated into at least one database, with the database with the most shares possessing a maximum number NSmax of … multiple shares; and “some databases” correspond to a number of “sites” or “nodes,” and where the “some databases” correspond to “blockchains” as disclosed by Wright);
	b …the number NS of multiple shares and the maximum number NSmax of the number NS of multiple shares permissibly integrated into the blockchain (Col. 7:31-35);
Wright, however, discloses
	a …of different blockchains…(¶ [0002], “The nodes may be associated with, for example, … peer-to-peer ledger (i.e. blockchain);” see also ¶¶ [0050], [0064], i.e., a “verification element” is split into “shares,” and the “system may comprise or utilize a blockchain”)
Regarding the combination of Raduchel and Paul, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel to have included the shares feature of 
Regarding the combination of Raduchel-Paul and Hardjano, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel-Paul to have included the multiple-share feature of Hardjano. One of ordinary skill in the art would have been motivated to incorporate the multiple-share feature of Hardjano because Hardjano teaches that distributing multiple shares to fewer “distributed databases” yields a system that “provides increased fault tolerance,” as fewer distributed databases are required to reconstruct the relevant data.  See Hardjano Col. 6:53-65.
	Regarding the combination of Raduchel-Paul-Hardjano and Wright, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the record system of Raduchel-Paul-Hardjano to have included the blockchain feature of Wright. One of ordinary skill in the art would have been motivated to incorporate the blockchain feature of Wright because teaches that “cryptography involves techniques for secure storage of sensitive data as well as its communication between two or more nodes,” see Wright ¶ [0002], and the use of blockchains (and the use of cryptographic hashes) increases the security of communication between the “nodes” as disclosed in Raduchel.
Regarding Dependent Claim 20
Raduchel-Paul-Hardjano-Wright discloses the memory device of claim 15, and Raduchel further discloses
wherein the operations further comprise broadcasting the different blockchains to recipients (¶ [0385], “The user electronic device 130 distributes the electronic medical record fragments to storage (2160). The storage of the electronic medical record fragments can include but is not limited to local storage, hosted storage, cloud storage services, P2P storage networks, any combination of these”).	
Regarding Dependent Claims 16-17 and 19
With respect to dependent claims 16-17 and 19, a corresponding reasoning as given earlier for dependent claims 2-3 and 5 applies, mutatis mutandis, to the subject matter of claims 16-17 and 19. Therefore, claims 16-17 and 19 are rejected, for similar reasons, under the grounds set forth for claims 2-3 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491